

116 HR 2663 IH: Senior Citizens’ Freedom to Work Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2663IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mrs. Walorski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to repeal the retirement earnings test, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Senior Citizens’ Freedom to Work Act of 2019. 2.Repeal of the Retirement Earnings Test (a)In generalSubsections (b), (c)(1), (d), (f), (h), (j), and (k) of section 203 of the Social Security Act (42 U.S.C. 403) are repealed.
 (b)Conforming amendmentsSection 203 of such Act (as amended by subsection (a)) is further amended— (1)by redesignating subsections (c), (e), (g), and (l) as subsections (b), (c), (d), and (e), respectively;
 (2)in subsection (b) (as so redesignated)— (A)by striking Noncovered Work Outside the United States or;
 (B)by redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively; (C)by striking paragraphs (2), (3), and (4) of; and
 (D)by striking the last sentence. (3)in subsection (c) (as so redesignated), by striking subsections (c) and (d) and inserting subsection (b);
 (4)in subsection (d) (as so redesignated), by striking subsection (c) each place it appears and inserting subsection (b); and (5)in subsection (e) (as so redesignated), by striking subsection (g) or (h)(1)(A) and inserting subsection (d).
				(c)Additional conforming amendments
 (1)Provisions relating to benefits terminated upon deportationSection 202(n)(1) of the Social Security Act (42 U.S.C. 402(n)(1)) is amended by striking Section 203(b), (c), and (d) and inserting Section 203(b). (2)Provisions relating to exemptions from reductions based on early retirementSection 202(q) of such Act (42 U.S.C. 402(q)) is amended—
 (A)in paragraph (5)(B), by striking section 203(c)(2) and inserting section 203(b)(1); and (B)in paragraph (7)(A), by striking deductions under section 203(b), 203(c)(1), 203(d)(1), or 222(b) and inserting deductions on account of work under section 203 (as in effect on the day before the date of the enactment of the Senior Citizens’ Freedom to Work Act of 2019) or deductions under section 222(b).
					(3)Provisions relating to exemptions from reductions based on disregard of certain entitlements to
 child’s insurance benefitsSection 202(s) of such Act (42 U.S.C. 402(s)) is amended— (A)in paragraph (1), by striking paragraphs (2), (3), and (4) of section 203(c) and inserting paragraphs (1), (2), and (3) of section 203(b); and
 (B)in paragraph (3), by striking The last sentence of subsection (c) of section 203, subsection (f)(1)(C) of section 203, and subsections and inserting Subsections.
 (4)Provisions relating to suspension of aliens' benefitsSection 202(t)(7) of such Act (42 U.S.C. 402(t)(7)) is amended by striking Subsections (b), (c), and (d) and inserting Subsection (b). (5)Provisions relating to reductions in benefits based on maximum benefitsSection 203(a)(3)(B)(iii) of such Act (42 U.S.C. 403(a)(3)(B)(iii)) is amended by striking and subsections (b), (c), and (d) and inserting and subsection (b).
				(6)Provisions relating to penalties for misrepresentations concerning earnings for periods subject to
 deductions on account of workSection 208(a)(1)(C) of such Act (42 U.S.C. 408(a)(1)(C)) is amended by striking under section 203(f) of this title for purposes of deductions from benefits and inserting under section 203 (as in effect on the day before the date of the enactment of the Senior Citizens’ Freedom to Work Act of 2019) for purposes of deductions from benefits on account of work. (7)Provisions taking into account earnings in determining benefit computation yearsClause (I) in the next to last sentence of section 215(b)(2)(A) of such Act (42 U.S.C. 415(b)(2)(A)) is amended by striking no earnings as described in section 203(f)(5) in such year and inserting no wages, and no net earnings from self-employment (in excess of net loss from self-employment), in such year.
 (8)Provisions relating to rounding of benefitsSection 215(g) of such Act (42 U.S.C. 415(g)) is amended by striking and any deduction under section 203(b). (9)Provisions defining income for purposes of SSISection 1612(a) of such Act (42 U.S.C. 1382a(a)) is amended—
 (A)in paragraph (1)(A), by striking as determined under section 203(f)(5)(C) and inserting as defined in the last two sentences of this subsection; and (B)by adding at the end (after and below paragraph (2)(H)) the following:
						
							For purposes of paragraph (1)(A), the term wages means wages as defined in section 209, but computed without regard to the limitations as to
			 amounts of remuneration specified in paragraphs (1), (6)(B), (6)(C),
			 (7)(B), and (8) of section 209(a). In making the computation under the
			 preceding sentence, (A) services which do not constitute employment as
			 defined in section 210, performed within the United States by an
			 individual as an employee or performed outside the United States in the
			 active military or naval services of the United States, shall be deemed to
			 be employment as so defined if the remuneration for such services is not
			 includible in computing the individual's net earnings or net loss from
			 self-employment for purposes of title II, and (B) the term wages shall be deemed not to include (i) the amount of any payment made to, or on behalf of, an employee
			 or any of his or her dependents (including any amount paid by an employer
			 for insurance or annuities, or into a fund, to provide for any such
			 payment) on account of retirement, or (ii) any payment or series of
			 payments by an employer to an employee or any of his or her dependents
			 upon or after the termination of the employee’s employment relationship
			 because of retirement after attaining an age specified in a plan referred
			 to in section 209(a)(11)(B) or in a pension plan of the employer..
					(d)Repeal of deductions on account of work under the Railroad Retirement Program
 (1)In generalSection 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a) is amended— (A)by striking subsection (f); and
 (B)by striking subsection (g)(2) and by redesignating subsection (g)(1) as subsection (g). (2)Conforming amendments (A)Section 3(f)(1) of such Act (45 U.S.C. 231b(f)(1)) is amended in the first sentence by striking before any reductions under the provisions of section 2(f) of this Act,.
 (B)Section 4(g)(2) of such Act (45 U.S.C. 231c(g)(2)) is amended— (i)in clause (i), by striking shall, before any deductions under section 2(g) of this Act, and inserting shall; and
 (ii)in clause (ii), by striking any deductions under section 2(g) of this Act and before. (e)Effective dateThe amendments made by this section shall apply with respect to taxable years ending after December 31, 2019.
			